 Case 5:17-cv-00033-LGW-BWC Document 61 Filed 05/18/20 Page 1 of 2




           In the United States District Court
                                                                                FILED
                                                                     John E. Triplett, Acting Clerk
                                                                      United States District Court




           for the Southern District of Georgia
                                                                By CAsbell at 12:09 pm, May 18, 2020




                    Waycross Division
WILLIAM N. JORDAN,

     Plaintiff,

     v.
                                               No. 5:17-cv-33
CITY OF WAYCROSS, GEORGIA;
DAVID E. EDDINS, fire chief for
the city of Waycross, Georgia,
in his individual and official
capacities; TRINIJA MOLINA-
MARTIN, individually and in her
official capacity as director
of human resources and risk
management of the city of
Waycross, Georgia; and RAPHEL
MADDOX, individually and in his
official capacity as city
manager of the city of
Waycross, Georgia,


     Defendants.

                                 ORDER

     On August 27, 2018, the Court granted and denied in part

Defendants’ motion for summary judgment.      Dkt. No. 44.    Defendants

appealed to the Eleventh Circuit.      Dkt. No. 48.    While the appeal

was pending, the parties reached a settlement agreement, dkt. no.

56, and dismissed the appeal, dkt. no. 57.

     Accordingly, on or before July 15, 2020, the parties may

present a dismissal judgment, pursuant to Federal Rule of Civil
 Case 5:17-cv-00033-LGW-BWC Document 61 Filed 05/18/20 Page 2 of 2



Procedure    41(a)(2),   incorporating    the   terms   of   the   parties’

settlement, so the Court may retain jurisdiction to enforce the

agreement.    If the parties elect not to file a dismissal judgment

as described above, the Court will dismiss the case with prejudice.

See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381-

82 (1994).

     SO ORDERED, this 18th day of May, 2020.




                                         _________                ____
                                         HON. LISA GODBEY WOOD, JUDGE
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA




                                   2
